Citation Nr: 0944150	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  08-13 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to nonservice-connected pension benefits. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March to October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  Nashville, Tennessee.


FINDINGS OF FACT

1.  The Veteran's nonservice-connected disabilities include 
degenerative disc disease (DDD) of the lumbar spine, moderate 
L5 radiculopathy, left S1 radiculopathy, and hepatitis C; his 
combined disability rating is 40 percent.

2.  The Veteran was born in September 1955 and has a high 
school education.  He last worked in April 2007 as a laundry 
laborer.

3.  The Veteran's disability picture does not permanently 
preclude him from engaging in all forms of substantially 
gainful employment consistent with his age, education, and 
work experience.


CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for pension purposes are not met.  38 U.S.C.A. §§ 1502, 1521, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.321(b)(2), 3.340, 3.342, 4.15, 4.16, 4.17 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Basic entitlement to a benefit payable monthly by VA because 
of nonservice-connected disability or age exists if a veteran 
has served 90 days or more during a period of war, including 
the Persian Gulf War; or was discharged or released from such 
wartime service, before having served 90 days, for a 
disability adjudged service-connected without the benefit of 
presumptive provisions of law, or at the time of discharge 
had such a service-connected disability, shown by official 
service records, which in medical judgment would have 
justified a discharge for disability.  38 C.F.R. §§ 
3.3(a)(2)(i), (iii), 3.314 (2009).

A finding of permanent and total disability for pension 
purposes can be established under VA regulations by 
"objective" and "subjective" standards.  See Brown v. 
Derwinski, 2 Vet. App. 444, 446 (1992); see also Talley v. 
Derwinski, 2 Vet. App. 282 (1992).  Permanent and total 
disability may be shown in two ways:  

(1) the veteran must be unemployable as a 
result of a lifetime disability (the 
"subjective" standard which is based on 
the disabilities, age, occupational 
background, and other related factors of 
the individual veteran whose claim is 
being adjudicated) or, 

(2) even if not unemployable, if the 
veteran suffers from a lifetime 
disability which would render it 
impossible for the average person with 
the same disability to follow a 
substantially gainful occupation (the 
"objective" standard which is based on 
the percentage ratings assigned for each 
disability from the Schedule for Rating 
Disabilities, 38 C.F.R., Part 4 (Ratings 
Schedule)).

Brown, 2 Vet. App. at 446.  The "objective" standard 
requires demonstration of specific minimum percentage ratings 
and the permanence of those percentage ratings for pension 
purposes.  38 C.F.R. §§ 4.16(a), 4.17 (2009).

For the purpose of pension, the permanence of the percentage 
requirements of § 4.16 is a requisite, which provides that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a) (2009).

When the percentage requirements are met, and the 
disabilities involved are of a permanent nature, a rating of 
permanent and total disability will be assigned if the 
veteran is found to be unable to secure and follow 
substantially gainful employment by reason of such 
disability.  38 C.F.R. § 4.17 (2009).  

If a permanent and total disability rating is not warranted 
under the "objective" standard and the veteran is 
unemployable, consideration on an extra-schedular basis 
should be undertaken.  See Roberts v. Derwinski, 2 Vet. App. 
387, 390 (1992).  However, a veteran must be "unemployable" 
before consideration of extraschedular entitlement to pension 
benefits.  38 C.F.R. §§ 3.321(b)(2); 4.17(b) (2009).  
Consideration must be given to a veteran's disabilities, age, 
occupational background, and other related factors.

The significant issue is whether a veteran is capable of 
performing the physical and mental acts required of 
employment, not whether he or she can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Marginal 
employment, odd-job employment, and employment at half the 
usual remuneration; however, is not incompatible with a 
determination of unemployability if the restriction to 
securing or retaining better employment is due to disability.  
See 38 C.F.R. § 4.17(a) (2009).

Here, the Veteran's nonservice-connected disabilities include 
DDD of the lumbar spine, moderate L5 radiculopathy, left S1 
radiculopathy, and hepatitis C with a combined disability 
rating is 40 percent.  Therefore, his disorders fail to meet 
the minimum schedular rating for consideration of a 
nonservice-connected pension.  

Next, the Board finds that the evidence does not support a 
finding that the Veteran is unable to secure and follow 
substantially gainful employment by reason of his nonservice-
connected disabilities.  Specifically, he was born in 
September 1955 and is now 54 years old.  He completed his 
high school education and last worked in April 2007 as a 
laundry laborer, a position which he held for five years 
prior to being laid off.  He was a table operator whose 
duties included light labor and warehouse work.

Private treatment records show that the Veteran was treated 
for low back pain in December 2006.  His private physician 
prescribed him pain medication and instructed him not to work 
until February 2007.  In February 2007, the physician cleared 
his return to work, allowing him to lift up to 35 pounds on a 
regular basis and up to 50 pounds on an occasional basis.  

The Veteran was afforded a VA examination in October 2007, at 
which time he was diagnosed with mechanical low back symptoms 
with presumed prior disc herniation and intermittent 
radiculopathy right L5 distribution.  Although this prevented 
participation in sports and exercise, the examiner found that 
it merely had a mild effect on chores, shopping, recreation, 
traveling, dressing, and driving, and no effect on feeding, 
bathing, toileting, and grooming.  The disorder was noted to 
cause problems with lifting and carrying heavy objects.  

The Veteran indicated that he was currently looking for an 
occupation involving light labor.  Ideally, he preferred a 
desk job, but did not feel as if he had any special skills or 
the requisite education.  VA treatment records dated as 
recently as February 2008 show continuing treatment for 
hepatitis C, lumbar spondylosis with myelopathy, alcohol 
dependence, and cannabis dependence, but did not otherwise 
suggest that the Veteran was unable to perform the physical 
and mental acts required of employment.  

The evidence shows that the Veteran is currently unemployed, 
not that he is unemployable as a result of a lifetime 
disability.  As indicated above, the significant issue with 
respect to pension eligibility is whether a veteran is 
capable of performing the physical and mental acts required 
of employment, not whether he or she can find employment.

Accordingly, the Board finds that equipoise is not shown, and 
the benefit of the doubt rule does not apply.  As the weight 
of the evidence is against the claim for nonservice-connected 
pension benefits under both the objective and subjective 
standards, the Board is unable to grant the benefit sought.   

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2007 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records and VA 
treatment records.  Further, the Veteran submitted additional 
treatment records and written statements.  Next, a specific 
VA medical opinion pertinent to the issue on appeal was 
obtained in October 2007.
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim .  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim .  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




	(CONTINUED ON NEXT PAGE)


ORDER

Nonservice-connected pension benefits are denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


